Citation Nr: 1814678	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  15-25 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service-connection claim for a respiratory disability, to include chronic obstructive pulmonary disease and asthma.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease and asthma.

5.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

The Veteran provided testimony before the undersigned in December 2017.  A transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an acquired psychiatric disorder and a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

New and Material - Respiratory Disability

The Veteran filed a service connection claim for a respiratory disability, claimed as a lung condition, in May 1991.  In a September 1991 decision, the RO denied service connection for a respiratory disability, claimed as a lung condition.  
The Veteran was informed of this decision and of his appellate rights; he did not file a notice of disagreement or new evidence within one year of the September 1991 rating decision.  Therefore, the September 1991 rating decision is final.  38 U.S.C. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (1991).  A March 2010 rating decision denied reopening the claim.  

The Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received.  The Veteran was denied service connection in September 1991 based on, in part, a finding by the RO that he did not manifest a respiratory disability.  Since that decision, the Veteran has submitted evidence showing the presence of chronic obstructive pulmonary disease.  See VA examinations dated August 2011 and April 2013.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a respiratory disability.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

The issue of service connection for an acquired psychiatric disorder has been recharacterized by the Board in light of the Veteran's testimony at the December 2017 hearing.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDINGS OF FACT

1.  In a September 1991 decision, the RO denied service connection for a respiratory disability, claimed as a lung condition.  The Veteran was informed of this decision and of his appellate rights; he did not file a notice of disagreement or new evidence within one year of the September 1991 rating decision.  

2.  The evidence received since the September 1991 rating decision relates to an unestablished fact necessary to substantiate the service-connection claim for a respiratory disability, the presence of chronic obstructive pulmonary disease (COPD).
3.  Right ear hearing loss pre-existed service and increased in severity during service.

4.  Left ear hearing ear hearing acuity decreased in service.

5.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss and tinnitus manifested in service.


CONCLUSIONS OF LAW

1.  The September 1991 rating decision denying service connection for a respiratory disability, claimed as a lung condition, is final.  38 U.S.C. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (1991).

2.  The evidence received since the September 1991 rating decision is new and material, and the service-connection claim for a respiratory disability, claimed as a lung condition, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Once the presumption of aggravation attaches, it may be rebutted only by clear and unmistakable evidence demonstrating that any increase in disability was due to the natural progress of the disease, which burden is on the government.  See Wagner, 370 F.3d at 1096; Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306 (b).  

The U.S. Court of Appeals for Veterans Claims has found that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service Connection - Hearing loss

The Board finds service connection for bilateral hearing loss is warranted.  

First, the evidence establishes that the Veteran has a bilateral sensorineural hearing loss disability identified in a VA examination dated May 2007.  38 C.F.R. § 3.385 (2017).  Accordingly, a current disability has been demonstrated.  

As to in-service incurrence or aggravation of a disease or injury, the Board notes that with regard to the left ear, the Veteran's hearing acuity decreased during service.  Further, the Veteran's MOS as an infantryman, as well as his statements and December 2017 testimony regarding his service, support a finding that the Veteran was exposed to hazardous noise in service.  Thus, in-service incurrence has been demonstrated for the left ear.

With regard to the right ear, the Veteran's March 1971 induction examination reflects that he had right ear hearing loss on entrance at the 4000Hz level.  See McKinney v. McDonald, 28 Vet. App. 15, 29 (2016); Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.  Therefore, the presumption of sound condition does not apply in this case with regard to the right ear and the Board will consider whether service connection for right ear hearing loss is warranted on the basis of aggravation of a pre-existing condition.  See 38 U.S.C. § 1153; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder").  In that regard, the Board finds that the Veteran's hearing disability increased in severity during service.  See Report of Medical examination dated October 1972.  Given the Veteran's MOS as an infantryman, as well as his statements and December 2017 testimony regarding his service, the Board finds that the Veteran was exposed to hazardous noise in service, and that his hearing underwent a worsening in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Once an in-service aggravation is shown, the government can only rebut the presumption of aggravation by showing that the increase in disability is due to the natural progress of the condition.  See 38 U.S.C. § 1153; Wagner, supra.  As explained further below, there is no adequate VA examination rebutting the presumption of aggravation.  Therefore, given that the Veterans' pre-existing right ear hearing loss increased in severity in service, and there is no evidence to support that the increase was due to the natural progression of hearing loss, and given that the Veteran's MOS supports a finding of noise exposure, the Board finds that in-service aggravation has been established for the right ear.

As the first two elements of service connection are met here, the dispositive issue is whether the Veteran's current bilateral hearing loss is related to his service.  The Board finds that the evidence of record supports such a finding.  Namely, the Veteran provided competent and credible testimony as to symptoms of hearing loss in service and since separation at the December 2017 hearing before the undersigned.  The Veteran's separation audiogram provides further support to his assertions.

In contrast, VA examinations in May 2007, July 2011, and March 2013 determined that the Veteran's hearing loss was less likely than not due to his service, based, in part, on the lack of worsened hearing acuity during service.  However, review of the entrance and separation audiometric readings indicate threshold increases at almost all frequencies.  The Board finds the VA opinions are factually inaccurate and are entitled to no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value). 

Thus, in light of the lack of probative evidence weighing against the claim, and in consideration of the Veteran's credible statements, the service treatment records, and affording the benefit of reasonable doubt, the evidence is in relative equipoise as to whether his claimed hearing loss disability was incurred in service.  Service connection is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection - Tinnitus

As noted above, the Veteran was afforded VA audiological examinations in May 2007, July 2011, and March 2013 during which he reported symptoms of tinnitus.  Further, the Veteran testified as to symptoms of tinnitus in service and since discharge.  See Hearing transcript dated December 2017.  Accordingly, a current tinnitus disability has been sufficiently demonstrated as tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).   

The Board finds the Veteran's reports of loud noise exposure credible, particularly in light of the supporting DD-214 evidence that he performed light infantryman duty.  As such, in-service noise exposure can be conceded, and the second element of Shedden is satisfied.

The remaining question is whether there is a medical nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss and tinnitus.  As stated previously, the VA audiological examinations in May 2007, July 2011, and March 2013 are entitled to no probative value as they are based on an inaccurate factual predicate  See Reonal, supra.  

In contrast, the Veteran has provided competent and credible statements regarding in-service noise exposure and intermittent symptoms of tinnitus since service.  Thus, the Board finds that the evidence is, at minimum, in equipoise regarding whether the Veteran's current tinnitus is related to his military service.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (2017). The benefit of the doubt will be conferred in the Veteran's favor and the claim for service connection for tinnitus is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the service-connection claim for a respiratory disability, to include COPD is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Specifically, relevant VA treatment records may exist that have not been associated with the claims file.  During the December 2017 hearing, the Veteran testified that his COPD was due to respiratory infections and sinusitis in service and that he sought treatment at a VA facility in 1973.  The Veteran also testified that he received a physical and was prescribed an inhaler.  The Board notes that an August 1991 request for VA records dated 1975 to the present would not have obtained this evidence and an additional attempt on remand should be made.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Additionally, the Veteran asserts he has asthma that is due to his service.  See also Statement dated March 2011.  The Board notes that the Veteran has been diagnosed with COPD and asthma.  The Board finds that an additional VA examination and opinion are also necessary to determine whether the Veteran's asthma disability was incurred in service or caused by respiratory infections and sinusitis in service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection - Acquired Psychiatric Disorder

The Board also finds that an additional VA examination and opinion are necessary to adjudicate the claim for service connection for an acquired psychiatric disorder.  

The Veteran was afforded a VA examination in July 2011 where the examiner found the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder.  However, the examiner found the Veteran manifested an anxiety disorder, adjustment disorder with depressed mood.  While the July 2011 VA examiner provided an opinion regarding PTSD, the examiner did not provide a definitive opinion on the etiology of the Veteran's diagnosed psychiatric disorders.  The Board finds that an additional VA examination and opinion is necessary to determine whether the Veteran's anxiety disorder or adjustment disorder with depressed mood were incurred in or caused by service.  See McClendon, supra.

The Veteran provided testimony at the December 2017 hearing that he receives treatment from VA for his claimed acquired psychiatric disorder.  VA medical records indicate the presence of depressive disorder.  See VA Medical record dated December 2012; see also Hearing transcript dated December 2017.  The most recent VA treatment records are from October 2014.  Ongoing VA medical records should be obtained.  38 U.S.C. § 5103A(c) (2012); 38 C.F.R. § 3.159(c) (2017).  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure any outstanding VA medical records.  Specifically, records from December 1972 from the Audie Murphy VA Medical Center should be obtained.  

2.  Then, schedule the Veteran for a VA examination with an appropriate examiner in order to determine the etiology of his claimed asthma disability.  The examination report must reflect that a review of the claims folder was conducted.  

The examiner is directed to note any in-service instances of asthma pathology.  Please provide the following opinion:

Whether it is at least as likely as not (a 50 percent or higher degree of probability) that an asthma disability was incurred in or is due to in-service instances of asthma pathology.  

3.  Then, schedule the Veteran for a VA examination with an appropriate examiner in order to determine the etiology of his claimed acquired psychiatric disorder.  The examination report must reflect that a review of the claims folder was conducted.  

The examiner is directed to note any in-service instances of acquired psychiatric pathology.  Please provide the following opinion:

Whether it is at least as likely as not (a 50 percent or higher degree of probability) that an acquired psychiatric disability was incurred in or is due to in-service instances of acquired psychiatric pathology.  

4.  After the above development is completed, adjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


